Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                         PEOPLE v HAMMERLUND

             Docket No. 156901. Argued on application for leave to appeal April 24, 2019. Decided
      July 23, 2019.

              Jennifer M. Hammerlund was charged in the Kent Circuit Court with operating while
      intoxicated, third offense, MCL 257.625; and failing to report an accident resulting in damage to
      fixtures, MCL 257.621, for her involvement in a single-vehicle accident that she did not report to
      the police. Her abandoned vehicle was discovered by Officer Erich Staman of the Wyoming Police
      Department, who searched the vehicle, found that it was registered to defendant, and went to her
      home. According to Staman, he stood on her porch while she remained inside, approximately 15
      to 20 feet away from the front door, and they had a short conversation during which defendant
      admitted to driving the car that caused the damage. When Staman asked defendant to produce her
      identification, she passed a card to him through a third party in the home. After verifying her
      information, Staman offered the identification card back to defendant. According to Staman, when
      defendant came to the door and reached out to take the card, he grabbed her by the arm and
      attempted to take her into custody for having failed to report her accident. Staman stated that when
      defendant pulled away, the momentum took him inside the home, where he handcuffed defendant
      and completed the arrest before taking her to jail. Breath tests administered at the jail indicated
      that defendant had a blood alcohol content over the legal limit. Defendant filed a pretrial motion
      to suppress evidence and dismiss the charges, arguing that Officer Staman had violated her Fourth
      Amendment rights by arresting her inside her home without a warrant and that the evidence
      gathered following the arrest was subject to the exclusionary rule. The trial court, Paul J. Sullivan,
      J., denied the motion, ruling that the arrest was constitutionally valid because defendant had
      voluntarily reached out of her open doorway, which was a public place for Fourth Amendment
      purposes under United States v Santana, 427 US 38 (1976). After a jury trial, defendant was
      convicted as charged, and she was sentenced to five years’ probation and four months in jail for
      having violated MCL 257.625 and to a concurrent term of 60 days in jail for having violated MCL
      257.621. Defendant appealed, challenging the trial court’s denial of her motion to suppress
      evidence. The Court of Appeals, MURRAY, P.J., and SAWYER and MARKEY, JJ., affirmed, holding
      that the arrest was constitutional under Santana and that the trial court had not erred by denying
      defendant’s motion. People v Hammerlund, unpublished per curiam opinion of the Court of
      Appeals, issued October 17, 2017 (Docket No. 333827). Defendant sought leave to appeal in the
      Supreme Court, which ordered and heard oral argument on whether to grant the application or take
      other action. 501 Mich 1086 (2018).
      In an opinion by Justice CAVANAGH, joined by Chief Justice MCCORMACK and Justices
VIVIANO, BERNSTEIN, and CLEMENT, the Supreme Court, in lieu of granting leave to appeal, held:

       Defendant was not subject to public arrest because she remained inside her home, where
she maintained her reasonable expectation of privacy. Defendant’s act of reaching out to retrieve
her identification card did not expose her to the public as if she had been standing completely
outside her house under Santana, and the circumstances were insufficient to justify the hot-pursuit
exception to the warrant requirement. Because the arrest was completed across the Fourth
Amendment’s firm line at the entrance of the home, it was presumptively unreasonable, and the
prosecution failed to overcome this presumption. The Court of Appeals judgment was reversed
and the case was remanded to the trial court to consider whether evidence should be suppressed
under the exclusionary rule.

        1. The Fourth Amendment of the United States Constitution provides that the right of the
people to be secure in their persons, houses, papers, and effects against unreasonable searches and
seizures shall not be violated, and no warrants shall issue, but upon probable cause, supported by
oath or affirmation, and particularly describing the place to be searched, and the persons or things
to be seized. In order to be reasonable, an arrest must be justified by probable cause to believe
that an offense has been or is being committed. Even when based on probable cause, however, a
warrantless search or seizure inside a suspect’s home is presumptively unreasonable, absent
exigent circumstances. Warrantless arrests that take place in public upon probable cause do not
violate the Fourth Amendment.

        2. The officer had probable cause to arrest defendant for failing to report an accident that
caused damage to fixtures under MCL 257.621(a), which is a misdemeanor. While probable cause
alone may justify a warrantless public arrest, the same is not true when it comes to arresting a
suspect in the suspect’s home. Under Payton v New York, 445 US 573 (1980), an officer must
obtain a warrant or identify exigent circumstances that excuse the warrant requirement before
entering a home to make an arrest. In this case, there was no dispute that defendant’s arrest was
completed inside her home. The lower courts erred by relying on Santana to conclude that
defendant’s Fourth Amendment rights remained intact because—unlike the defendant in Santana,
who was standing in her open doorway when officers arrived—defendant was not “exposed to
public view, speech, hearing, and touch, as if she had been standing completely outside her house.”
Defendant was never in a public place, and she possessed a reasonable expectation of privacy
inside her home that she maintained throughout the encounter. It was unnecessary to determine
how far defendant extended her arm or hand over the threshold because a Fourth Amendment
analysis does not focus on such arbitrary calculations; the focus remains on determining whether
a person sought to preserve his or her reasonable expectation of privacy. Defendant did not
surrender her reasonable expectation of privacy when some portion of her hand or arm crossed the
threshold to retrieve her property. Instead, her actions manifested an intent to stay inside, and
Staman was aware of that intent. Defendant’s expectation of privacy within her home was
reasonable, and her action of reaching out over the threshold and retrieving her identification did
not relinquish that reasonable expectation.

      3. When officers have probable cause and exigent circumstances exist, it is reasonable
under the Fourth Amendment for officers to enter a home without a warrant. Exigent
circumstances exist when an emergency leaves law enforcement with insufficient time to obtain a
warrant. While hot pursuit of a fleeing felon is one recognized example of exigent circumstances,
there was a not a legitimate hot pursuit in this case. It is unclear whether an officer with probable
cause to arrest a suspect for a misdemeanor may rely on the hot-pursuit exception to make a
warrantless home entry, and there was no suggestion of any emergency that would have entitled
the police to enter defendant’s home throughout the conversation up to the point when defendant
reached out to retrieve her identification. Accordingly, the seizure in this case, which occurred
beyond the “firm line at the entrance of the house,” was prohibited under Payton because it was
accomplished without a warrant, without consent, and without any exigent circumstances.

       Court of Appeals judgment reversed; case remanded for further proceedings.

        Justice ZAHRA, joined by Justice MARKMAN, dissenting, would have held that Santana was
on point, applicable, and not meaningfully distinguishable from the facts presented in this case,
given its holding that the doorway of one’s residence is considered a public space for purposes of
Fourth Amendment analyses. He stated that under Santana, when the arrest was initiated after
some part of defendant’s person had extended beyond the constitutionally protected bounds of her
home, defendant was “as exposed to public view, speech, hearing, and touch as if she had been
standing completely outside her house.” He also stated that because the arrest was supported by
probable cause, initiated in a public place in accordance with Santana, and properly completed
inside defendant’s home under the hot-pursuit exception to the warrant requirement, he would
have affirmed defendant’s convictions. He further reasoned that if the warrantless entry into
defendant’s home and subsequent arrest were improper, the established facts were sufficient to
hold that exclusion of the evidence obtained after the arrest would not be appropriate under the
United States Supreme Court’s decision in New York v Harris, 495 US 14 (1990). Thus, he would
have decided this issue in the name of judicial efficiency.




                                     ©2019 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan



OPINION
                                                   Chief Justice:                 Justices:
                                                    Bridget M. McCormack          Stephen J. Markman
                                                                                  Brian K. Zahra
                                                   Chief Justice Pro Tem:         Richard H. Bernstein
                                                    David F. Viviano              Elizabeth T. Clement
                                                                                  Megan K. Cavanagh


                                                                    FILED July 23, 2019



                             STATE OF MICHIGAN

                                      SUPREME COURT


  PEOPLE OF THE STATE OF MICHIGAN,

                Plaintiff-Appellee,

  v                                                                 No. 156901

  JENNIFER MARIE HAMMERLUND,

                Defendant-Appellant.


 BEFORE THE ENTIRE BENCH

 CAVANAGH, J.
        In this case we must decide whether defendant’s constitutional right to be free from

 unreasonable seizures was violated when a police officer entered her home to complete her

 arrest for a misdemeanor offense. The Court of Appeals concluded that defendant exposed

 herself to public arrest when she reached out her doorway to retrieve her identification and

 that when she pulled her arm back into her home the officer’s entry was lawful as a “hot

 pursuit.” We disagree. Defendant did not surrender her Fourth Amendment rights when

 she interacted with law enforcement at her doorway because she consistently maintained
her reasonable expectation of privacy throughout the encounter, and further, the entry was

not justified under the “hot pursuit” exception to the warrant requirement. The warrantless

arrest was unreasonable under Payton v New York, 445 US 573; 100 S Ct 1371; 63 L Ed

2d 639 (1980). We reverse the Court of Appeals judgment and remand this case to the trial

court for further proceedings not inconsistent with this opinion.

                                   I. BACKGROUND

       Defendant, Jennifer Marie Hammerlund, was involved in a single-vehicle accident

in the early morning hours of September 30, 2015, on a highway exit ramp in Wyoming,

Michigan. According to defendant, another driver cut her off, causing her to overcorrect

and lose control of her car. Her vehicle scraped a cement barrier and left a dent on a metal

guardrail. Defendant suffered only minor injuries; however, the car was no longer drivable.

She attempted to call her insurance company and then used a rideshare service to get home.

She did not report the accident to police.

       Soon after, Officer Erich Staman of the Wyoming Police Department was

dispatched to the scene of a reported abandoned vehicle on the shoulder of the highway

off-ramp. After observing the damage to the vehicle, as well as the guardrail and cement

barrier, Officer Staman requested a tow truck and conducted an inventory search. He

discovered that the vehicle was registered to defendant and that it contained paperwork

bearing defendant’s name, so he requested that officers from the Kentwood Police

Department go to defendant’s home to perform a welfare check.

       In the meantime, according to defendant, she returned home, found that she was

“really shaken up,” and drank some alcohol. She then went into her room and went to bed.




                                             2
Only a few minutes later, the Kentwood officers arrived and told her roommate that they

wished to speak with defendant. Defendant initially declined to leave her room; however,

after her roommate spoke to the officers and reported back to defendant that the police

would take her into custody and arrest the roommate for harboring a fugitive if she did not

appear, defendant came to the door. After that, Officer Staman arrived at the home to

“make contact” with defendant.

       Officer Staman testified that when he arrived at defendant’s home, he stood on her

porch while she remained inside, approximately 15 to 20 feet away from the front door.

He acknowledged that it “didn’t appear that [defendant] wanted to come to the door . . . .”

And, when asked whether defendant “made it pretty clear that she wasn’t coming out of

the home,” he agreed, stating, “It seemed that she wasn’t going to come out.” During their

short conversation, defendant admitted to driving the car that caused the damage. When

he asked defendant to produce her identification she was “reluctant” to give it to him so

she passed it to him through a third party in the home. Officer Staman testified that

defendant told him that she “thought [Officer Staman] might be trying to coax her out of

the house.”

       After verifying her information, Officer Staman offered the identification card back

to defendant. He explained:

               And then I had to give the I.D. back to her, so I made sure I gave it
       back to Ms. Hammerlund. In doing that she came to the door where I was
       standing and reached out to get the I.D. as I gave it back to her, at which
       point I grabbed her by the arm and attempted to take her into custody . . . [f]or
       the hit and run that she just admitted to.




                                              3
He said that when defendant pulled away he grabbed her again and “the momentum” took

him inside the home two to three steps where he handcuffed defendant and completed the

arrest.

          Following the arrest, Officer Staman placed defendant into the back of his patrol

car. After she was advised of and waived her Miranda1 rights, defendant provided further

details about the crash, which she described to the officer as possibly a “road rage

situation.” Officer Staman detected a smell of intoxicants that was “moderate at best” and

asked defendant if alcohol played a role in the crash. She opined that it had not, but did

acknowledge drinking alcohol earlier in the night after finishing her shift as a bartender

and later indicated that she thought her blood alcohol level may have been over the legal

limit. When asked if she had any alcohol to drink after the accident, defendant replied,

“Absolutely not.” Once transported to the county jail, defendant was given two successive

breath tests, which indicated a blood alcohol content over the legal limit at .22 and .21,

respectively. Consequently, defendant was charged with operating while intoxicated

(OWI), third offense, MCL 257.625, and failing to report an accident resulting in damage

to fixtures, MCL 257.621.

          Defendant filed a pretrial motion to suppress evidence and dismiss the charges. In

the motion, she argued that Officer Staman had violated her Fourth Amendment rights by

arresting her inside her home without a warrant and that all the evidence gathered following

that arrest was subject to the exclusionary rule. The trial court denied the suppression

motion, concluding that the arrest was constitutionally valid pursuant to United States v


1
    Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966).


                                              4
Santana, 427 US 38; 96 S Ct 2406; 49 L Ed 2d 300 (1976). Specifically, it found that

defendant was “in the middle of a consensual discussion with Officer Staman” when she

“voluntarily approached him” and “voluntarily reached out of her door.” Therefore, the

court concluded that Officer Staman “was legitimately in that area and it did not violate

the constitution for him to effectuate an arrest by grabbing her arm when she reached out

of her doorway.” The fact that the officer stepped inside defendant’s home to complete the

arrest did not change the result, according to the trial court, because the officer was “clearly

in pursuit for the arrest at that point . . . .”

         The case proceeded to trial. Defendant’s theory of the case was that she became

intoxicated only after the accident. However, she acknowledged that she did not tell any

of the officers that she drank when she got home. Defendant’s statements made to Officer

Staman in his patrol car, as well as her blood-alcohol-content test results, were admitted at

trial. After a jury trial, defendant was convicted as charged, and she was sentenced to five

years’ probation and four months in jail for violating MCL 257.625 and to a concurrent

term of 60 days in jail for violating MCL 257.621.

         Defendant appealed, continuing to challenge the trial court’s denial of her motion

to suppress. The Court of Appeals, like the trial court, concluded that the arrest was

constitutional under Santana, 427 US at 42, and that the trial court had not erred by denying

defendant’s motion. People v Hammerlund, unpublished per curiam opinion of the Court

of Appeals, issued October 17, 2017 (Docket No. 333827). Defendant sought leave to

appeal in this Court, and we ordered oral argument on the application.2


2
    In our order, we directed the parties to address “whether it is constitutionally permissible


                                                   5
                             II. STANDARD OF REVIEW

       We review a trial court’s findings of fact at a suppression hearing for clear error.

People v Williams, 472 Mich 308, 313; 696 NW2d 636 (2005). We examine the facts as

they were presented to the trial court at the time of the suppression hearing, not as

supplemented by evidence presented at trial. People v Kaigler, 368 Mich 281, 288; 118

NW2d 406 (1962). Our review of the trial court’s application of Fourth Amendment

principles, however, is de novo. People v Slaughter, 489 Mich 302, 310; 803 NW2d 171

(2011).

                             III. LEGAL BACKGROUND

       The Fourth Amendment of the United States Constitution provides:

              The right of the people to be secure in their persons, houses, papers,
       and effects, against unreasonable searches and seizures, shall not be violated,
       and no Warrants shall issue, but upon probable cause, supported by Oath or
       affirmation, and particularly describing the place to be searched, and the
       persons or things to be seized. [US Const, Am IV.][3]




for a police officer to compel, coerce, or otherwise entice a person located in his or her
home to enter a public place to perform a warrantless arrest.” People v Hammerlund, 501
Mich 1086, 1087 (2018). After receiving the benefit of briefing and oral argument, we
find it improvident to consider this issue because the facts of this case do not lead to the
conclusion that defendant subjected herself to a public arrest. That our order directed the
parties to address the issue of constructive entry—which the dissent agrees need not be
decided under the facts of this case—does not mean that we are imprudently or incorrectly
deciding the very legal issues decided by the trial court and the Court of Appeals and
briefed by the parties on appeal to this Court.
3
  The Michigan Constitution, Const 1963, art 1, § 11, provides coextensive protection to
that of its federal counterpart. See People v Mead, 503 Mich ___; ___ NW2d ___ (2019)
(Docket No. 156376); slip op at 5.


                                             6
The touchstone of the Fourth Amendment is reasonableness. Brigham City, Utah v Stuart,

547 US 398, 403; 126 S Ct 1943; 164 L Ed 2d 650 (2006); see also People v Mead, 503

Mich ___; ___ NW2d ___ (2019) (Docket No. 156376); slip op at 5 (“The Fourth

Amendment demands nothing more or less than reasonableness.”).             In order to be

reasonable, an arrest must be justified by probable cause. Dunaway v New York, 442 US

200, 208; 99 S Ct 2248; 60 L Ed 2d 824 (1979). “Probable cause to arrest exists where the

facts and circumstances within an officer’s knowledge and of which he has reasonably

trustworthy information are sufficient in themselves to warrant a man of reasonable caution

in the belief that an offense has been or is being committed.” People v Champion, 452

Mich 92, 115; 549 NW2d 849 (1996).

      Even when based on probable cause, however, a warrantless search or seizure inside

a suspect’s home is presumptively unreasonable. Payton, 445 US at 586. In fact, the

United States Supreme Court has recognized that “physical entry of the home is the chief

evil against which the wording of the Fourth Amendment is directed.” Id. at 585 (quotation

marks and citations omitted). To protect against unreasonable intrusions into the home, a

warrant is required to “interpose the magistrate’s determination of probable cause between

the zealous officer and the citizen.” Id. at 602. In other words, “the Fourth Amendment

has drawn a firm line at the entrance to the house,” which “[a]bsent exigent

circumstances . . . may not be reasonably crossed without a warrant.” Id. at 590; see also

Kirk v Louisiana, 536 US 635, 638; 122 S Ct 2458; 153 L Ed 2d 599 (2002) (“As Payton

makes plain, police officers need either a warrant or probable cause plus exigent

circumstances in order to make a lawful entry into a home.”). The burden of overcoming




                                            7
the presumption of unreasonableness attached to a warrantless entry rests on the

prosecution. People v Oliver, 417 Mich 366, 380; 338 NW2d 167 (1983).

       Warrantless arrests that take place in public upon probable cause do not violate the

Fourth Amendment. United States v Watson, 423 US 411, 423-424; 96 S Ct 820; 46 L Ed

2d 598 (1976). In Michigan, this standard applies when probable cause exists for a

misdemeanor.     See People v Hamilton, 465 Mich 526, 533; 638 NW2d 92 (2002)

(“[P]robable cause to arrest for a felony is not required; rather, probable cause that a crime

(felony or misdemeanor) has been committed is the constitutional requirement for an

arrest.”), overruled in part on other grounds by Bright v Ailshie, 465 Mich 770 (2002).

                                     IV. ANALYSIS

       As noted, the Fourth Amendment permits an arrest without a warrant in a public

place as long as the police officer making the arrest possesses sufficient probable cause.

Watson, 423 US at 423. The officer in this case had probable cause to arrest defendant for

failing to report an accident that caused damage to fixtures. MCL 257.621(a). He

personally observed damage to the guardrail and cement barrier near defendant’s

abandoned vehicle. Further, defendant admitted to him that she was driving the car that

caused the damage and that she did not report the accident to law enforcement. This




                                              8
information was more than adequate to provide the officer with probable cause to believe

that the misdemeanor offense had been committed.4 Defendant does not argue otherwise.5



4
  We take this opportunity to note that failure to report an accident resulting in damage to
fixtures is a 90-day misdemeanor. Under Michigan law, therefore, Officer Staman was not
statutorily authorized to arrest defendant. See MCL 764.15(1)(d) (A peace officer may
make a warrantless arrest where “[t]he peace officer has reasonable cause to believe a
misdemeanor punishable by imprisonment for more than 92 days or a felony has been
committed and reasonable cause to believe the person committed it.”). However, a
statutory violation and a constitutional violation are not one and the same. See Hamilton,
465 Mich at 534 (“A number of decisions establish that statutory violations do not render
police actions unconstitutional.”).
5
  The dissent concludes that Officer Staman also possessed probable cause to arrest
defendant for OWI-3d because he observed that defendant was “leaning against a wall as
if to maintain balance,” “that her speech was slurred prior to transporting her to the police
station,” and that she had previous OWI convictions. There are multiple problems with
this conclusion. First, that defendant was slurring her speech and unstable on her feet could
possibly provide probable cause to believe that she was under the influence when the crash
occurred; however, considering the fact that defendant was in an accident in which her
head collided with a steering wheel and the intervening time between the accident and the
police contact, without more concrete facts it is a stretch to conclude that any unsteadiness
or warped speech stemmed from intoxication that was present at the time she operated the
vehicle. Second, the record is vague about when exactly Officer Staman noticed defendant
slurring her speech, and it is unclear whether it was while she remained inside her home or
only after she was arrested. Third, relatedly, there is nothing in the record to indicate that
Officer Staman was aware of defendant’s prior OWI convictions before he made the arrest.
The dissent speculates that Officer Staman “may well have been aware of” the prior
convictions, but cites nothing in the record that supports such a statement other than the
fact that OWI convictions are reported to the secretary of state under MCL 257.625(21)(a).

        Further, what Officer Staman observed or discovered after the arrest is not relevant
to whether the officer had probable cause to arrest in the first place. Probable cause to
arrest exists where the facts and circumstances known to the officer would warrant a person
of reasonable caution to believe that the offense was committed by the suspect. Champion,
452 Mich at 115. The dissent’s reliance on Devenpeck v Alford, 543 US 146; 125 S Ct
588; 160 L Ed 2d 537 (2004), is misplaced. Devenpeck, as the dissent acknowledges, states
that an officer’s “subjective reason for making the arrest need not be the criminal offense
as to which the known facts provide probable cause.” Id. at 153. As we have discussed,


                                              9
       While probable cause alone may justify a warrantless public arrest, the same is not

true when it comes to arresting a suspect in her home. Under Payton, law enforcement

must obtain a warrant or identify exigent circumstances that excuse the warrant

requirement before entering a home to make an arrest. Payton, 445 US at 590. In this case,

there is no dispute that Officer Staman completed defendant’s arrest inside her home.

Instead of viewing this as a straightforward Payton violation, the lower courts relied on

Santana to find that defendant’s Fourth Amendment rights remained intact because of her

own actions before the arrest.

       In Santana, undercover officers who had probable cause to believe the defendant

had just been involved in an illegal purchase of heroin drove to the defendant’s house and

saw her standing in the doorway holding a brown paper bag. Santana, 427 US at 40.

According to one officer, the defendant was “standing directly in the doorway—one step

forward would have put her outside, one step backward would have put her in the vestibule

of her residence.” Id. at n 1. The officers pulled up within 15 feet of the defendant and got

out of the vehicle while shouting “police” and displaying their identification. Id. at 40.

The defendant retreated into her home, and the officers followed her inside and arrested

her, discovering drugs in the bag and marked money on her person. Id. at 40-41. Before

trial, the defendant successfully moved to suppress the evidence after the trial court ruled



the facts that were known to Officer Staman at the time of the arrest were not sufficient to
establish probable cause for OWI or any other identified felony. The dissent’s position
would allow the police to retroactively manufacture probable cause where none existed at
the time the arrest was made. Most important, however, is that even if we were to conclude
that the officer possessed probable cause to arrest defendant for OWI, it would not render
this a constitutional arrest because there was no legitimate hot pursuit.


                                             10
that a warrant was necessary to enter her home. Id. The United States Supreme Court

reversed, concluding that (1) the arrest began in a public place, and (2) the police were in

lawful hot pursuit when they entered the defendant’s home because there was a realistic

expectation that she would destroy the evidence. Id. at 43. Therefore, the arrest was

constitutional because “a suspect may not defeat an arrest which has been set in motion in

a public place . . . by the expedient of escaping to a private place.” Id.

                                  A. PUBLIC ARREST

       In our view, Santana is distinguishable from the instant case. Unlike the defendant

in Santana, in this case defendant was not “exposed to public view, speech, hearing, and

touch, as if she had been standing completely outside her house.” Id. at 42. Defendant

was never in a public place and possessed a reasonable expectation of privacy inside her

home that she maintained throughout the encounter. The lower courts erred by holding

otherwise.

       Initially, we do not agree with the Court of Appeals’ conclusion that defendant

“went further” than the Santana defendant to expose herself to the public by approaching

the doorway and “extending her arm beyond the threshold” to retrieve her identification.

Hammerlund, unpub op at 5. The Santana defendant stood squarely in the middle of her

doorway. Here, the circuit court found only that defendant “reached out of her door” to

retrieve her property. According to the record, all that breached the threshold was some

portion of defendant’s arm or hand.6


6
 Testimony concerning how far defendant reached out or how much—if any—of her body
was exposed to the public is ambiguous at best. When asked if he went inside to grab her


                                              11
       But the fact that some portion of defendant’s arm or hand crossed the threshold does

not tell us the constitutional significance of this fact. Should we consider her to be in public

if her whole arm was outside the threshold? What if it was only her wrist or a couple of

her fingers? Fortunately, an attempt to determine how far defendant extended her arm or

hand over the threshold and what that might mean is an unnecessary exercise.7 Our Fourth

Amendment analysis does not focus on such arbitrary calculations; our focus remains on

determining whether a person sought to preserve her constitutionally protected reasonable

expectation of privacy. See Katz v United States, 389 US 347, 351; 88 S Ct 507; 19 L Ed

2d 576 (1967).

       It is beyond clear that defendant had a reasonable constitutional expectation of

privacy within her home. Payton, 445 US at 587 (“Freedom from intrusion into the home

or dwelling is the archetype of the privacy protection secured by the Fourth Amendment.”)

(quotation marks and citation omitted). Answering a knock at the door or speaking with



arm, Officer Staman replied, “I stood on the outside of the porch when I initially grabbed
it, and she had pulled away, which caused me to have to grab it again . . . .” On cross-
examination, he stated: “I reached out to give her the I.D., and she reached out to grab it
from me. That’s when I grabbed ahold of her wrist.” When asked where the “grab” took
place, Officer Staman said, “I waited until her hand reached out to mine, so I didn’t reach
in to give it to her, I just held it out and she reached out to grab it from me.” He testified
that he did not think his hand “was ever inside the house . . . .” While the officer’s
testimony does not illuminate how far defendant reached out to retrieve her identification,
we cannot say that the trial court’s finding that defendant “reached out of her door” was
clearly erroneous. People v Custer, 465 Mich 319, 325; 630 NW2d 870 (2001).
7
  See Sparing v Village of Olympia Fields, 266 F3d 684, 689 (CA 7, 2001) (“Splitting
fractions of an inch can be a very treacherous endeavor, producing arbitrary results. But
we need not pull out our rulers and begin to measure. Under the Fourth Amendment, the
point must be identified by inquiry into reasonable expectations of privacy.”).



                                              12
officers does not destroy an occupant’s right to maintain a reasonable expectation of

privacy from unreasonable intrusion. Kentucky v King, 563 US 452, 470; 131 S Ct 1849;

179 L Ed 2d 865 (2011) (“[E]ven if an occupant chooses to open the door and speak with

the officers, the occupant need not allow the officers to enter the premises and may refuse

to answer any questions at any time.”).8 The only question is whether defendant’s

expectation of privacy remained intact when some portion of her hand or arm crossed the

threshold to retrieve her property or if, by doing so, she somehow surrendered that

expectation.

       The lower courts compared this case to Santana to conclude that defendant did not

have a reasonable expectation of privacy because she exposed herself to public arrest. See

Hammerlund, unpub op at 5. Santana is distinguishable. In that case, the defendant was

voluntarily standing in the middle of her open doorway before the police encounter even

began; by doing so, she exposed herself to the public “as if she had been standing

completely outside” and she did not have any reasonable expectation of privacy from the

very beginning of the encounter. Santana, 427 US at 42. In contrast, defendant began this

encounter inside her home—inside her bedroom—emerging only when she and her




8
  The lower courts did not conclude that defendant exposed herself to public arrest by
coming to the door or by talking to Officer Staman while standing 15 to 20 feet back from
the door. Rather, the lower courts concluded that defendant subjected herself to public
arrest only by extending her hand beyond the threshold when retrieving her identification.
See Hammerlund, unpub op at 5 (“[D]efendant’s act of reaching out to grab her
identification . . . caused her to . . . expos[e] herself to a public arrest . . . .”). Accordingly,
we need not decide whether her mere presence and interaction with Officer Staman at the
door, and whether she did so voluntarily or as a result of coercion or deception, constituted
exposure to public arrest.


                                                13
roommate were threatened with arrest, and then remaining 15 to 20 feet away from the

doorway. When asked to provide her driver’s license, she had her roommate pass it to

Officer Staman while she remained away from the door. Defendant manifested an intent

to stay inside, and Officer Staman was aware of that intention. Given her actions, she did

not voluntarily and knowingly expose herself to the public as if she had been standing

outside her house. Defendant’s actions made clear that she was carefully preserving her

expectation of privacy.

      Nonetheless, the Court of Appeals affirmed the trial court’s application of Santana

to this case because it reasoned that defendant exposed herself to public arrest by

approaching the door and reaching out to retrieve her identification. Hammerlund, unpub

op at 5. But there is a fundamental difference between the reasonable expectation of

privacy of a person who voluntarily stands in an open doorway and the reasonable

expectation of privacy of a person who remains inside the confines of her home,

approaching the doorway only briefly and momentarily breaking the plane of the doorway

with some portion of her arm or hand.9 In other words, defendant did not surrender her



9
  See United States v Flowers, 336 F3d 1222, 1227 (CA 10, 2003), holding that the
defendant was not subject to public arrest under Payton and Kirk and distinguishing
Santana:

             The record shows that at the time of Flowers’ arrest, and from the time
      that night at which the police officers first came to Flowers, Flowers was
      inside his home. Although Flowers put his arm and hand outside his house
      by extending them through the panel opening, the rest of his body did not
      cross his threshold. We believe that Flowers did not lose “the constitutional
      protection afforded to the individual’s interest in the privacy of his own
      home,” Payton, [445 US at 588,] by this limited exposure. Rather, Flowers


                                           14
expectation of privacy because she did not expose herself to public view, speech, hearing,

and touch as if she had been standing completely outside. Santana, 427 US at 42.

       Defendant manifested an intent to remain fully within her home by carefully

standing several feet away from the door. She continued to manifest this intent when she

approached the doorway briefly and only broke the plane of the doorway with some portion

of her arm or hand. We think that society would recognize defendant’s behavior as

preserving a reasonable expectation of privacy. In fact, we would venture that what society

would not view as reasonable is exactly what occurred in this case—that a person suspected

of a minor misdemeanor could be subjected to a warrantless arrest inside her home in the

middle of the night.

       To recap, defendant’s expectation of privacy within her home was reasonable, and

her action of reaching out over the threshold and retrieving her identification did not

relinquish that reasonable expectation. Defendant was not exposed to public arrest, and

accordingly, Santana is inapplicable to the facts of this case.

                           B. EXIGENT CIRCUMSTANCES

       Beyond the fact that Santana does not apply because defendant did not leave the

confines of her home or otherwise subject herself to public arrest, Santana is still




       showed a conscious intention to protect the privacy of his home by utilizing
       only the small hole in the wall.

The dissent directs its attention to the factual differences between this case and Flowers,
but it disregards the Flowers court’s focus on the defendant’s limited exposure of his hand
outside the home in connection with his conscious intention to maintain his reasonable
expectation of privacy, which is what we find most relevant to the instant discussion.


                                             15
inapplicable because there was no hot pursuit or need for immediate police action. When

officers have probable cause and exigent circumstances exist, it is reasonable under the

Fourth Amendment for officers to enter a home without a warrant. Payton, 445 US at 590.

Exigent circumstances exist when an emergency leaves law enforcement with insufficient

time to obtain a warrant. Michigan v Tyler, 436 US 499, 509; 98 S Ct 1942; 56 L Ed 2d

486 (1978). “Hot pursuit” of a fleeing felon is one recognized example of exigent

circumstances. Santana, 427 US at 42-43. Unlike the lower courts, we do not believe that

there was a legitimate hot pursuit in this case.

       To begin, application of the hot-pursuit doctrine under the instant circumstances is

suspect. See Welsh v Wisconsin, 466 US 740, 750; 104 S Ct 2091; 80 L Ed 2d 732 (1984)

(“Our hesitation in finding exigent circumstances, especially when warrantless arrests in

the home are at issue, is particularly appropriate when the underlying offense for which

there is probable cause to arrest is relatively minor.”). In fact, it is far from well settled

that an officer with probable cause to arrest a suspect for a misdemeanor may rely on the

hot-pursuit exception to make a warrantless home entry. Stanton v Sims, 571 US 3, 6, 10;

134 S Ct 3; 187 L Ed 2d 341 (2013) (recognizing that the federal circuits are sharply

divided on whether a necessary component of the hot-pursuit doctrine is the pursuit of a

fleeing felon and that its own precedent was “equivocal” on the matter).10




10
   Our Court of Appeals addressed this issue decades ago, opining that “the less serious
nature of a misdemeanor offense militates against extending the hot pursuit exception to
justify an unannounced entry into a private residence to make such an arrest.” People v
Strelow, 96 Mich App 182, 191; 292 NW2d 517 (1980).


                                              16
       However, even were we to characterize what occurred as a “pursuit,” that pursuit

would be far from a “hot” one. “What makes the pursuit ‘hot’ is ‘the emergency nature of

the situation,’ requiring ‘immediate police action.’ ” Smith v Stoneburner, 716 F3d 926,

931 (CA 6, 2013) (citation omitted). In Santana, immediate action was necessary both

because police were pursuing a fleeing felon and because there was a reasonable fear that

the defendant would destroy evidence if they did not act quickly. Santana, 427 US at 42-

43. Here, defendant was suspected of a 90-day misdemeanor and there was no evidence

of that crime that she could destroy. Indeed, all the elements of the crime were already

known to the police. There is no suggestion that any emergency existed that would have

entitled the police to enter defendant’s home throughout the conversation up to the point

when defendant reached out to retrieve her identification. We fail to see how defendant’s

interaction at the doorway created any kind of emergency, let alone one that would

outweigh her expectation of privacy in her home.

       The Court of Appeals held that, under Santana, the officer’s pursuit of defendant

was legitimate because he acted lawfully by attempting to grab her arm when she extended

it beyond the threshold of her home. Hammerlund, unpub op at 6. As we have explained,

critical to Santana’s holding was the fact that the defendant in that case was voluntarily in

full public view when she first interacted with the police and before she retreated into her

home. But, as previously discussed, defendant was not voluntarily exposed to public arrest

at any point in the encounter. Therefore, unlike in Santana, when defendant pulled her arm

away from the officer she did not thwart an “otherwise proper arrest” that had been “set in

motion in a public place.” Santana, 427 US at 42-43.




                                             17
                                        C. PAYTON

       Because Santana is inapplicable, we return to Payton, which prohibits entry into a

suspect’s home without a warrant in the absence of an emergency situation. Payton, 445

US at 590. Defendant did not expose herself to public arrest or relinquish her reasonable

expectation of privacy throughout the encounter and there was no hot pursuit, but Officer

Staman conceded that defendant’s arrest was completed inside her home. Since the seizure

occurred beyond the “firm line at the entrance of the house,” it was unreasonable because

it was accomplished without a warrant, without consent, and without any exigent

circumstances. Payton prohibits it.11

                                   V. CONCLUSION

       Officer Staman completed defendant’s arrest inside her home, the place where the

Constitution most protects her freedom from unreasonable governmental intrusion.

Defendant was not subject to public arrest because she remained inside, she maintained her

reasonable expectation of privacy, and her act of reaching out to retrieve her identification

did not expose her to the public “as if she had been standing completely outside her house,”

Santana, 427 US at 42. In addition, the circumstances were insufficient to justify the hot-

pursuit exception to the warrant requirement. Because the arrest was completed across the

Fourth Amendment’s “firm line at the entrance of the home,” it was presumptively

unreasonable. Payton, 445 US at 586, 590. It is the prosecution’s burden to overcome this


11
   Although we disagree with the dissent that there was no evidence of coercion in this
case, because defendant’s arrest was completed in her home, we find it unnecessary to
discuss or adopt the constructive-entry doctrine that defendant urges us to endorse. See
United States v Morgan, 743 F2d 1158, 1166 (CA 6, 1984); People v Gillam, 479 Mich
253, 261-266; 734 NW2d 585 (2007).


                                             18
presumption, Oliver, 417 Mich at 380, and when the government’s interest is to arrest for

a minor offense, the presumption that a warrantless entry into a home was unreasonable is

difficult to rebut, Welsh, 466 US at 750.         The prosecution failed to overcome this

presumption, and the trial court and the Court of Appeals erred by concluding otherwise.

       Accordingly, we reverse the Court of Appeals judgment and remand to the trial

court for further proceedings. Whether suppression of evidence under the exclusionary

rule is appropriate is an issue separate from whether defendant’s Fourth Amendment rights

were violated by police conduct. People v Hawkins, 468 Mich 488, 499; 668 NW2d 602

(2003). Because the trial court found no constitutional violation, it did not opine on the

application of the exclusionary rule. We remand this case to the trial court to consider this

issue.12


                                                         Megan K. Cavanagh
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Richard H. Bernstein
                                                         Elizabeth T. Clement




12
  Amicus Curiae, the Prosecuting Attorneys Association of Michigan, urges this Court to
conclude that the exclusionary rule must not apply here pursuant to its reading of New York
v Harris, 495 US 14; 110 S Ct 1640; 109 L Ed 2d 13 (1990). Unlike the dissent, we believe
that it would be imprudent to decide this issue given that neither the trial court nor the
Court of Appeals addressed this argument, and we leave that issue to the parties to raise
and the trial court to decide on remand. We note, however, that the prosecution
acknowledged in its supplemental brief that defendant’s admissions following her arrest
may be inadmissible under Harris.


                                             19
                             STATE OF MICHIGAN

                                      SUPREME COURT


    PEOPLE OF MICHIGAN,

                Plaintiff-Appellee,

    v                                                         No. 156901

    JENNIFER MARIE HAMMERLUND,

                Defendant-Appellant.


ZAHRA, J. (dissenting).
         The majority holds that defendant’s arrest violated the United States Constitution

because defendant never left the sanctity of her home—or otherwise relinquished the

reasonable expectation of privacy inherent to the home1—when Officer Erich Staman

began the process of arresting her. I respectfully dissent. I conclude that United States v

Santana2 is on point and applicable to the instant case and not, as held by the majority,

meaningfully distinguishable from the facts presented in this case. In my view, nothing

about the probable cause underlying the arrest or its location rendered it constitutionally

deficient. But even if the warrantless entry into defendant’s home and subsequent arrest

were improper under Payton v New York,3 the established facts are sufficient to hold that

1
 See Payton v New York, 445 US 573, 585-586, 589-590; 100 S Ct 1371; 63 L Ed 2d 639
(1980).
2
    United States v Santana, 427 US 38; 96 S Ct 2406; 49 L Ed 2d 300 (1976).
3
    See Payton, 445 US at 585-586, 589-590.
exclusion of the evidence obtained after the arrest is not appropriate under New York v

Harris.4 For these reasons, I would affirm defendant’s convictions.5

       I. NO MEANINGFUL DISTINCTION FROM UNITED STATES v SANTANA

         The Fourth Amendment of the United States Constitution provides:

         The right of the people to be secure in their persons, houses, papers, and
         effects, against unreasonable searches and seizures, shall not be violated, and
         no Warrants shall issue, but upon probable cause, supported by Oath or
         affirmation, and particularly describing the place to be searched, and the
         persons or things to be seized.

An arrest of a person, like all seizures (and searches), must therefore be reasonable to pass

constitutional muster.6 Warrantless searches and seizures that occur within a defendant’s




4
    New York v Harris, 495 US 14; 110 S Ct 1640; 109 L Ed 2d 13 (1990).
5
 This Court, in its May 30, 2018 order, required the parties to prepare supplemental briefs
addressing a single issue: “whether it is constitutionally permissible for a police officer to
compel, coerce, or otherwise entice a person located in his or her home to enter a public
place to perform a warrantless arrest.” People v Hammerlund, 501 Mich 1086, 1087
(2018). The majority does not address this question now because it has determined that
defendant never left her home or otherwise relinquished her reasonable expectation of
privacy prior to her arrest. Although I disagree with the majority’s reasoning, I would also
decline to address this issue because—having reviewed the record—I have found no
evidence of coercion in this case.

        Given that neither I nor the majority believes that the question posed to the parties
in this Court’s May 30, 2018 order is pertinent to these proceedings, the best course of
action is to either deny defendant’s application for leave or direct the parties to devote
further briefing to the issues the majority now deems to be dispositive. For the reasons
expressed in this dissent, I believe that the majority’s chosen course of action is imprudent
and legally incorrect.
6
    Payton, 445 US at 585.



                                               2
home are presumptively unreasonable.7 Indeed, “ ‘physical entry of the home is the chief

evil against which the wording of the Fourth Amendment is directed.’ ”8 As the United

States Supreme Court stated in Payton v New York:

           The Fourth Amendment protects the individual’s privacy in a variety of
           settings. In none is the zone of privacy more clearly defined than when
           bounded by the unambiguous physical dimensions of an individual’s home—
           a zone that finds its roots in clear and specific constitutional terms: “The right
           of the people to be secure in their . . . houses . . . shall not be violated.” That
           language unequivocally establishes the proposition that “[a]t the very core
           [of the Fourth Amendment] stands the right of a man to retreat into his own
           home and there be free from unreasonable governmental intrusion.” In terms
           that apply equally to seizures of property and to seizures of persons, the
           Fourth Amendment has drawn a firm line at the entrance to the house.
           Absent exigent circumstances, that threshold may not reasonably be crossed
           without a warrant.[9]

           On the other hand, arrests made in public places are not afforded nearly the same

level of protection under the Fourth Amendment.10 Rather, in public settings, a police

officer does not typically violate the Fourth Amendment by performing a warrantless arrest

as long as it is supported by probable cause.11 Critically, under the United States Supreme

Court’s decision in United States v Santana, the doorway of one’s residence is considered




7
    Id. at 586.
8
 Id. at 585-586, quoting United States v United States Dist Court for the Eastern Dist of
Mich, 407 US 297, 313; 92 S Ct 2125; 32 L Ed 2d 752 (1972).
9
    Payton, 445 US at 589-590 (citation omitted).
10
     See Santana, 427 US at 42.
11
     Id.



                                                   3
a public space for purposes of Fourth Amendment analyses.12 That is, a defendant does

not have an “expectation of privacy” in the threshold separating the interior of his or her

home from the outside world.13

           In Santana, the police went to the defendant’s house on the basis of information that

she was in possession of marked money used to make a controlled purchase of heroin by

an undercover agent.14 Testimony established that, when the officers arrived, the defendant

was “standing directly in the doorway[;] one step forward would have put her outside, one

step backward would have put her in the vestibule of her residence.”15 The officers

displayed identification and shouted “police,” prompting the defendant to retreat into the

vestibule of the house.16 As she did, the defendant spilled two bundles of paper packets

containing a white powder, later determined to be heroin.17 The police followed the

defendant into her home, restrained her, and asked her to empty her pockets.18 The

defendant produced $70 of marked money.19 The defendant was charged with distribution




12
     Id. at 40, 42.
13
     Id. at 42.
14
     Id. at 39-40.
15
     Id. at 40 n 1.
16
     Id. at 40.
17
     Id. at 40-41.
18
     Id.
19
     Id. at 41.



                                                 4
of heroin, and she moved to suppress evidence recovered at the scene.20 The Supreme

Court of the United States determined that suppression was inappropriate because the arrest

was “set in motion in a public place . . . .”21 That is, the defendant was in a public place—

the threshold of her home, where she had no reasonable expectation of privacy—when the

police, armed with probable cause, sought to arrest her.22 The defendant could not avoid

an otherwise proper arrest by retreating into her home because law enforcement officers

armed with probable cause for an arrest are within constitutional bounds to engage in a

“hot pursuit” of a fleeing felon, even if that pursuit requires intrusion into the home.23 The

Supreme Court observed that “[t]he fact that the pursuit here ended almost as soon as it

began did not render it any the less a ‘hot pursuit’ sufficient to justify the warrantless entry

into Santana’s house.”24

           In the present case, the majority makes much of the fact that defendant began her

encounter with Officer Staman from a position within the interior of her home. But this

factual distinction from Santana25 is without legal significance. What mattered in Santana



20
     Id.
21
     Id. at 43.
22
     Id. at 42.
23
  Id. at 42-43. As the Supreme Court noted, the “hot pursuit” exception to the warrant
requirement is a form of the exigent-circumstances exception. Id. & 43 n 3, citing Warden,
Maryland Penitentiary v Hayden, 387 US 294, 298; 87 S Ct 1642; 18 L Ed 2d 782 (1967).
24
     Santana, 427 US at 43.
25
     See id. at 40.



                                               5
was that the arrest was initiated from a lawful point in a public place.26 I would hold that

Officer Staman complied with this aspect of Santana by initiating the arrest only after

defendant voluntarily reached across the threshold of her home to retrieve her

identification.27

          The majority suggests that the record is unclear regarding how much of defendant’s

arm or body was on either side of the imaginary line dividing the protected area within the

interior of the home and the unprotected public space outside. While defendant’s exact

position at the time the arrest was initiated has not been established with pinpoint accuracy,

the uncontroverted record evidence shows that Officer Staman did not reach across the

threshold of the house at all when defendant attempted to retake her identification. At the

evidentiary hearing following defendant’s motion to suppress,28 Officer Staman testified,

26
     See id. at 42.
27
   Contrary to the majority’s assertion, the conduct of other police officers prior to
defendant’s interaction with Officer Staman does nothing to affect this analysis. Defendant
testified at trial that the officers who came to her door before Officer Staman’s arrival
threatened her and her roommate with arrest if defendant did not get out of bed and come
to her door. Putting aside that this testimony is arguably inadmissible hearsay relating to
the statements of her roommate and of the police officers—all of whom never testified
during these proceedings—the officers’ actions have no bearing on whether defendant
maintained a reasonable expectation of privacy when she voluntarily reached across her
threshold during her subsequent interaction with Officer Staman. Although I am troubled
by defendant’s testimony pertaining to the conduct of the officers who preceded Officer
Staman, her position inside the home before she spoke with Officer Staman does not
invalidate the conclusion that, at the time of her arrest, defendant was “exposed to public
view, speech, hearing, and touch as if she had been standing completely outside her house.”
See id.
28
   Because the parties harbored some disagreement as to the pertinent facts at the initial
suppression hearing, the trial court allowed for an evidentiary hearing to establish the
relevant facts of the case.



                                              6
“I don’t think my hand was ever inside the house when I handed [defendant] the I.D.”29

Rather, he only entered the house when he took hold of defendant and was pulled inside

while attempting to complete the arrest. Some part of defendant’s person, at the very least

up to her wrist, had extended beyond the constitutionally protected bounds of her home;

and from the record, it appears that there is no evidence that Officer Staman took hold of

any part of defendant’s person that remained inside the house at the moment when he

initiated the arrest.

         On this record, I disagree with the majority’s assertion that defendant had a

reasonable expectation of privacy at the time of the arrest.30 In Katz v United States, the

Supreme Court of the United States held that “[w]hat a person knowingly exposes to the

public, even in his own home or office, is not a subject of Fourth Amendment protection.”31

I discern no principled reason why the act of appearing at the doorway and reaching outside

29
   I cannot conclude that the record lacks clarity merely because Officer Staman testified
that he did not “think [his] hand was ever inside the house when [he] handed [defendant]
the I.D.” Taken at face value, the testimony establishes that Officer Staman believed he
initiated the arrest while defendant extended some part of her body outside. To the extent
the phrase “I don’t think” may be viewed as qualifying Officer Staman’s testimony, the
absence of any contradictory evidence looms large. Simply stated, Officer Staman’s
testimony is uncontroverted.
30
   I take further issue with the practical application of the majority’s holding. If future
arrests are initiated near the threshold of a defendant’s home, is the defendant—who
maintains a single foot inside the interior of the home—free from warrantless arrest simply
because they “manifest[] an intent to stay inside, and [law enforcement is] aware of that
intention”? Regardless, even if defendant subjectively intended to maintain a reasonable
expectation of privacy while standing away from the door at the beginning of her
interaction with Officer Staman, this expectation could not remain reasonable when she
moved forward and voluntarily reached across the threshold of her home.
31
     Katz v United States, 389 US 347, 351; 88 S Ct 507; 19 L Ed 2d 576 (1967).



                                             7
is not properly characterized as “knowingly expos[ing oneself] to the public.” Several

federal circuit courts agree. Consider Sparing v Village of Olympia Fields,32 the case cited

by the majority for the proposition that “an attempt to determine how far defendant

extended her arm or hand over the threshold and what that might mean is an unnecessary

exercise.” In that case, the United States Court of Appeals for the Seventh Circuit

explained a “doorway arrest” as follows:

                 But what if the individual is not voluntarily standing in an open
          doorway, but answers a knock at the door, standing by a “fraction of an inch”
          behind an open doorway? We still apply Santana-type “public view, speech,
          hearing, and touch” analysis to aid in the determination of whether a
          reasonable expectation of privacy exists . . . .

                  . . . [W]hen an individual voluntarily stands behind an open
          doorway—fractions of an inch “inside the home”—ordinarily, for purposes
          of the Fourth Amendment, she stands outside, in a public place.[33]

Sparing is not the only federal circuit case to hold that a person standing entirely inside the

home by a small amount is in a “public place” for the purposes of the Fourth Amendment

(and thus potentially subject to warrantless arrest). In United States v Vaneaton, the issue

was whether “the police, acting with probable cause but without a warrant and while

standing outside [the defendant’s] motel room, could lawfully arrest [the defendant] while

he was standing immediately inside the open doorway.”34 The United States Court of

Appeals for the Ninth Circuit concluded that the arrest was lawful, reasoning that the


32
     Sparing v Village of Olympia Fields, 266 F3d 684 (CA 7, 2001).
33
     Id. at 689.
34
     United States v Vaneaton, 49 F3d 1423, 1425 (CA 9, 1995).



                                               8
defendant “exposed himself in a public place” because “he voluntarily opened the door and

exposed both himself and the immediate area to them.”35 Similarly, in United States v

Council, the United States Court of Appeals for the Eighth Circuit concluded that a

warrantless arrest was lawful where the defendant was arrested “at the doorway of his

camper.”36 The court explained that the precise placement of the defendant in relation to

the doorway was not dispositive:

                 Lest we become too preoccupied with the exact location of the
         individual in relation to the doorway, we make clear our general conclusion
         that [the defendant] forfeited any reasonable expectation of privacy during
         the exchange. When [the defendant] appeared at his doorway, he was not
         merely visible to the public, but was as exposed to public view, speech,
         hearing, and touch as if he had been standing completely outside his house.[37]

These courts properly applied the principles set forth in Katz and Santana.38


35
     Id. at 1427.
36
     United States v Council, 860 F3d 604, 606-607 (CA 8, 2017).
37
     Id. at 610-611 (quotation marks, citations, and brackets omitted).
38
   The majority’s reliance on the decision of the United States Court of Appeals for the
Tenth Circuit in United States v Flowers, 336 F3d 1222 (CA 10, 2003), is misplaced. In
that case, the police learned that the defendant was selling alcohol (among other things)
illegally from his home. Id. at 1223. Although the defendant was not initially aware that
he was speaking to police, he interacted with them from behind a closed door. Id. at 1224.
When the police requested that the defendant sell them wine, the defendant opened a panel
adjacent to the door with a bottle of wine in hand and stated that the purchase would cost
$3.00. Id. At that point, the police made themselves known and requested entry into the
defendant’s home. Id. The defendant obliged, and the police arrested him once inside the
home. Id. The Tenth Circuit held that, absent exigent circumstances, the arrest violated
the Fourth Amendment, stating:

         Although [the defendant] put his arm and hand outside his house by
         extending them through the panel opening, the rest of his body did not cross
         his threshold . . . . [The defendant] did not lose “the constitutional protection


                                                9
         The Santana Court reasoned that the defendant was in a public place when she stood

in the threshold of her home because “[s]he was not merely visible to the public but was as

exposed to public view, speech, hearing, and touch as if she had been standing completely

outside her house.”39 So, too, was defendant in this case “exposed to public view, speech,

hearing, and,” clearly, “touch” as if no part of her was occupying the space within her home

at the time of her arrest.40 Officer Staman testified at trial that, during his initial interaction

with defendant, “it was still dark, but you could see who [he] was talking to inside the

house without any difficulty.” No door or barrier impeded defendant’s ability to speak to

Officer Staman from a point initially between 10 and 20 feet within her home or her ability

to reach across the threshold in an attempt to retake her identification, nor did any such

barrier prevent Officer Staman from taking hold of some portion of defendant’s hand or

wrist without crossing the threshold himself. When Officer Staman initiated the arrest by

taking hold of the part of defendant that crossed her threshold, it was of no consequence

that some other portion of her body remained within the protected area of the home’s


         afforded to the individual’s interest in the privacy of his own home . . . .” [Id.
         at 1227, quoting Payton, 445 US at 588.]

While the majority cites Flowers for its acknowledgment of the defendant’s “conscious
intention to maintain his reasonable expectation of privacy,” that case is easily
distinguishable because the defendant cannot be said to have been “exposed to public view,
speech, hearing, and touch as if []he had been standing completely outside h[is] house”
when he reached his arm through a panel next to an adjacent but closed front door. See
Santana, 427 US at 42. As discussed, the circumstances involved in this case are quite
different.
39
     Id., citing Hester v United States, 265 US 57, 59; 44 S Ct 445; 68 L Ed 898 (1924).
40
     See Santana, 427 US at 42.



                                                10
interior. As was the case in Santana, the circumstances surrounding the arrest reveal that

defendant’s expectation of privacy was diminished to a point “as if she had been standing

completely outside her house.”41

                   II. PROBABLE CAUSE TO ARREST DEFENDANT

         Having determined that the Santana holding is applicable under these facts, it is still

necessary to determine whether Officer Staman had probable cause to arrest defendant42

and whether a “hot pursuit” justified Officer Staman’s entry into the home after initiating

the arrest. I would hold that Officer Staman had probable cause sufficient to execute a

public arrest and that—regardless of the relatively fleeting “pursuit” leading into

defendant’s home—Officer Staman’s entry after beginning the arrest was lawful.

         As the majority articulates, “[p]robable cause to arrest exists where the facts and

circumstances within an officer’s knowledge and of which he has reasonably trustworthy

information are sufficient in themselves to warrant a man of reasonable caution in the belief

that an offense has been or is being committed.”43 In this case, by the time Officer Staman

attempted to perform the arrest at issue, he had already discovered an abandoned car

registered to defendant bearing indication that it had been the cause of damage to public

road fixtures. After Officer Staman arrived at defendant’s residence, defendant made



41
     See id.
42
     See id.
43
  People v Champion, 452 Mich 92, 115; 549 NW2d 849 (1996). See also Devenpeck v
Alford, 543 US 146, 152; 125 S Ct 588; 160 L Ed 2d 537 (2004), citing Maryland v Pringle,
540 US 366, 371; 124 S Ct 795; 157 L Ed 2d 769 (2003).



                                               11
noncustodial prearrest statements that she was driving and that she had left the scene of the

accident without reporting the damage. Probable cause was therefore clearly established

as to defendant’s involvement in failing to report an accident causing damage to fixtures.44

         MCL 764.15 outlines several state-specific rules for conducting warrantless arrests.

Under that statute, a police officer may conduct a warrantless arrest for any felony,

misdemeanor, or ordinance violation committed in that officer’s presence.45 Felonies can

form the basis for a valid warrantless arrest under MCL 764.15(1)(b) even when not

committed in the officer’s presence; but misdemeanors that are not committed in the

officer’s presence can only form the basis for a warrantless arrest under MCL 764.15(1)(d)

when they are punishable by imprisonment for more than 92 days and when the arresting

officer has “reasonable cause” to believe the person being arrested committed the

misdemeanor. Here, Officer Staman went to defendant’s home to investigate a suspected

failure to report an accident causing damage to fixtures in violation of MCL 257.621,

although the crime was not committed in his presence. Failure to report an accident causing

damage to fixtures is only a 90-day misdemeanor.46 Accordingly, it does not meet the

criteria for a valid warrantless arrest under MCL 764.15(1)(d). The arrest at issue therefore

constituted a statutory violation.

         Nevertheless, as this Court stated in People v Hawkins:



44
     See MCL 257.621.
45
     MCL 764.15(1)(a).
46
     MCL 257.621(a); MCL 257.901(1) and (2).



                                              12
                  Irrespective of the application of the exclusionary rule in the context
           of a constitutional violation, the drastic remedy of exclusion of evidence does
           not necessarily apply to a statutory violation. Whether the exclusionary rule
           should be applied to evidence seized in violation of a statute is purely a matter
           of legislative intent.[47]

That is, “where there is no determination that a statutory violation constitutes an error of

constitutional dimensions, application of the exclusionary rule is inappropriate unless the

plain language of the statute indicates a legislative intent that the rule be applied.”48

Nothing in the text of MCL 764.15 indicates that violations of the statute warrant

application of the exclusionary rule. Thus, exclusion of evidence on the basis of violations

of that statute is appropriate only if such violations establish “error of constitutional

dimensions.”49 The majority appears to acknowledge as much in a footnote.50

           Putting aside, for the moment, probable cause to arrest defendant for failure to report

an accident causing damage to fixtures, precedent from the Supreme Court of the United

States provides:

           [A]n arresting officer’s state of mind (except for the facts that he knows) is
           irrelevant to the existence of probable cause. That is to say, his subjective
           reason for making the arrest need not be the criminal offense as to which the
           known facts provide probable cause. As we have repeatedly explained, the
           fact that the officer does not have the state of mind which is hypothecated by
           the reasons which provide the legal justification for the officer’s action does
           not invalidate the action taken as long as the circumstances, viewed
           objectively, justify that action. [T]he Fourth Amendment’s concern with
           “reasonableness” allows certain actions to be taken in certain circumstances,

47
     People v Hawkins, 468 Mich 488, 500; 668 NW2d 602 (2003).
48
     Id. at 507.
49
     Id.
50
     See note 4 of the majority opinion.



                                                  13
       whatever the subjective intent. [E]venhanded law enforcement is best
       achieved by the application of objective standards of conduct, rather than
       standards that depend upon the subjective state of mind of the officer.[51]

Regardless of the propriety of an arrest for defendant’s failure to report an accident causing

damage to fixtures, Officer Staman also had probable cause to initiate an arrest for

operating a vehicle under the influence of intoxicating liquor, third offense, in violation of

MCL 257.625(9)(c). The felony information and affidavit of probable cause in the record

state that defendant had been convicted of operating while intoxicated twice in the past—

once in 1998 and once in 2006.52 Officer Staman testified at the evidentiary hearing that

51
  Devenpeck, 543 US at 153 (quotation marks and citations omitted). See also United
States v Anderson, 923 F2d 450, 457 (CA 6, 1991) (“[K]nowledge of the precise crime
committed is not necessary to a finding of probable cause provided that probable cause
exists showing that a crime was committed by the defendants.”).
52
   The majority suggests that defendant’s prior two convictions cannot be relevant to the
probable cause supporting the arrest because the record is unclear as to whether Officer
Staman was actually aware of the convictions at the time of the arrest. See note 5 of the
majority opinion. As a preliminary matter, Officer Staman may well have been aware of
those convictions, having testified at the evidentiary hearing that, in order to determine the
registered owner of the vehicle at the scene of the accident, he had to consult secretary of
state records. See MCL 257.625(21)(a) (prior convictions for operating under the influence
under MCL 257.625(1) are reported to the secretary of state).

       Regardless, the majority’s interpretation of Devenpeck ignores language from the
Supreme Court’s opinion stating that an officer’s “subjective reason for making the arrest
need not be the criminal offense as to which the known facts provide probable cause,” and
“the fact that the officer does not have the state of mind which is hypothecated by the
reasons which provide the legal justification for the officer’s action does not invalidate the
action taken as long as the circumstances, viewed objectively, justify that action.” See
Devenpeck, 543 US at 153 (emphasis added; quotation marks omitted). This language is
consistent with the Supreme Court’s guidance in Herring v United States, which explained
that exclusion is a tool of “ ‘last resort, not [of] first impulse . . . .’ ” Herring v United
States, 555 US 135, 140; 129 S Ct 695; 172 L Ed 2d 496 (2009), quoting Hudson v
Michigan, 547 US 586, 591; 126 S Ct 2159; 165 L Ed 2d 56 (2006). That is, the
exclusionary rule is properly applied only where it results in “appreciable deterrence” of
future Fourth Amendment violations. Herring, 555 US at 141 (quotation marks and


                                             14
when he was dispatched to the scene of the accident, he found defendant’s vehicle

abandoned, facing the wrong direction on an exit ramp from US-131, and showing signs

that it had struck both of the protective barriers on the exit ramp. Defendant, herself, did

not report the accident to the police. After Officer Staman arrived at defendant’s home, he

observed defendant leaning against a wall as if to maintain balance. He also noticed that

her speech was slurred prior to transporting her to the police station.53 A violation of MCL


citation omitted). Even when exclusion may facilitate some marginal degree of such
deterrence, exclusion is not appropriate if the cost of applying the rule—“letting guilty and
possibly dangerous defendants go free”—outweighs the potential benefit. Id. “[T]he rule’s
‘costly toll’ upon truth-seeking and law enforcement objectives presents a high obstacle
for those urging application of the rule.” Pennsylvania Bd of Probation & Parole v Scott,
524 US 357, 364-365; 118 S Ct 2014; 141 L Ed 2d 344 (1998). Moreover, the Herring
Court explained, “[t]he extent to which the exclusionary rule is justified by these deterrence
principles varies with the culpability of the law enforcement conduct.” Herring, 555 US
at 143. “[E]vidence should be suppressed ‘only if it can be said that the law enforcement
officer had knowledge, or may properly be charged with knowledge, that’ ” his or her
conduct violated the Fourth Amendment. Illinois v Krull, 480 US 340, 348-349; 107 S Ct
1160; 94 L Ed 2d 364 (1987), quoting United States v Peltier, 422 US 531, 542; 95 S Ct
2313; 45 L Ed 2d 374 (1975).

       Here, the record reveals no evidence that Officer Staman believed this arrest to be
unlawful before proceeding in spite of such awareness. Indeed, from his testimony at the
evidentiary hearing, it seems clear that—notwithstanding the probable cause or lack thereof
pertaining to the offense of operating a motor vehicle under the influence of intoxicating
liquor—Officer Staman believed that he was arresting defendant for a 93-day misdemeanor
in compliance with MCL 764.15(1)(d). There is no flagrant or culpable conduct on the
part of the police to deter in future cases. The circumstances existing at the time of the
arrest were sufficient to establish probable cause, and Officer Staman’s failure to recognize
that he was able to arrest defendant for operating a vehicle while under the influence of
intoxicating liquor should not be punished by implementation of the exclusionary rule.
53
  The majority believes that “more concrete facts”—aside from the nature of defendant’s
accident, the fact that defendant abandoned her crashed vehicle without contacting the
police, defendant’s use of a wall in a manner suggesting that she needed it to maintain
balance, and defendant’s slurred speech—are necessary to establish probable cause to
believe that defendant was under the influence of intoxicating alcohol when the accident


                                             15
257.625(9)(c) would constitute a felony. Thus, Officer Staman was statutorily authorized

under MCL 764.15(1)(b) and (h) to arrest defendant, notwithstanding his mistaken belief

that failure to report an accident to fixtures was a 93-day misdemeanor.

                                   III. HOT PURSUIT

         Moving forward, it becomes necessary to determine whether the arrest was

improper under Fourth Amendment jurisprudence because it was completed inside

defendant’s home, even though Officer Staman initially took hold of defendant when she

voluntarily extended her hand into a public space to retrieve her identification. The Court

of Appeals accurately alluded to the holding in Santana, stating that “a suspect may not

defeat an arrest which has been set in motion in a public place . . . by the expedient of

escaping to a private place.”54 As noted by the majority, there appears to be a divide in the



occurred. To be certain, one can imagine a scenario in which defendant imbibed alcoholic
beverages only after returning home. The majority entertains such scenarios by speculating
that defendant’s slurred speech and unstable stance were due to the accident. But the
United States Supreme Court instructs us that “[p]robable cause . . . is not a high bar: It
requires only the kind of fair probability on which reasonable and prudent people, not legal
technicians, act.” Kaley v United States, 571 US 320, 338; 134 S Ct 1090; 188 L Ed 2d 46
(2014), quoting Florida v Harris, 568 US 237, 244; 133 S Ct 1050; 185 L Ed 2d 61 (2013)
(quotation marks, citation, and brackets omitted). On the information available to Officer
Staman and the circumstances present at the time of the arrest, it was reasonable for him to
conclude that defendant had been under the influence of intoxicating liquor at the time of
her accident, particularly in light of her failure to report the accident to the police. This
remains true regardless of other possible explanations for defendant’s demeanor and her
inexplicable failure to report her accident—an accident in which she collided with multiple
protective barriers and left her damaged vehicle near the roadway facing the wrong
direction. Given these facts, this arrest was not the product of a violation of the Fourth
Amendment, but rather the result of sound investigatory police work.
54
     See Santana, 427 US at 43.



                                             16
federal courts as to whether the “hot pursuit” exception applies to warrantless entry into

the home of a fleeing defendant suspected of committing a misdemeanor.55 Indeed, our

Court of Appeals has previously held that the “hot pursuit” exception to the warrant

requirement did not allow for entry into the home of a defendant suspected of committing

a misdemeanor.56

         In any event, this Court need not take a stance on this issue in the present case. As

previously stated, Officer Staman would have had probable cause to believe that defendant

operated a vehicle under the influence of intoxicating liquor—a felony where, as here, it is

a defendant’s third such offense57—before the arrest. Where Officer Staman had probable

cause to believe that such a violation occurred, the “hot pursuit” exception would

undoubtedly apply.58 Accordingly, when Officer Staman took hold of defendant in a public

place and defendant began to resist and pull away, Officer Staman could lawfully pursue

defendant into her home to prevent her escape.59 As stated by the Supreme Court in



55
     See Stanton v Sims, 571 US 3, 6; 134 S Ct 3; 187 L Ed 2d 341 (2013).
56
     People v Strelow, 96 Mich App 182, 191; 292 NW2d 517 (1980).
57
     See MCL 257.625(9)(c).
58
     See Devenpeck, 543 US at 153.
59
  See Santana, 427 US at 43. The majority suggests that Officer Staman could not rely on
the “hot pursuit” exception to the warrant requirement partly because there was no evidence
that defendant could destroy; although it is worth noting that evidence in the form of
defendant’s measurable blood alcohol level would dissipate over time. Regardless,
preventing the destruction of evidence is only one consideration in an analysis of exigent
circumstances. See Minnesota v Olson, 495 US 91, 100; 110 S Ct 1684; 109 L Ed 2d 85
(1990). In Olson, the United States Supreme Court stated:



                                              17
Santana, “[t]he fact that the pursuit here ended almost as soon as it began did not render it

any the less a ‘hot pursuit’ sufficient to justify the warrantless entry into [defendant’s]

house.”60

       The arrest in this case was supported by probable cause, initiated in a public place

in accordance with Santana, and properly completed inside defendant’s home pursuant to

the “hot pursuit” exception to the warrant requirement.




               The Minnesota Supreme Court applied essentially the correct standard
       in determining whether exigent circumstances existed. The court observed
       that “a warrantless intrusion may be justified by hot pursuit of a fleeing felon,
       or imminent destruction of evidence . . . , or the need to prevent a suspect’s
       escape, or the risk of danger to the police or to other persons inside or outside
       the dwelling.” [Id., quoting State v Olson, 436 NW2d 92, 97 (Minn, 1989)
       (emphasis added; citation omitted).]

Thus, while the arrest may not have been valid solely on the basis of an attempt to preserve
evidence, entry into defendant’s home was necessary to prevent the circumvention of a
constitutionally proper arrest, which was initiated from a position outside the protected
area inside the home.
60
   Santana, 427 US at 43. I am cognizant of the rule that police cannot create the exigent
circumstances relied on in entering a defendant’s home. See Kentucky v King, 563 US 452,
462; 131 S Ct 1849; 179 L Ed 2d 865 (2011). Even so, that rule merely bars application
of the exigent-circumstances exception—including pursuit of a fleeing felon—where the
police “create the exigency by engaging or threatening to engage in conduct that violates
the Fourth Amendment . . . .” Id. As previously alluded to, the record does not support
the notion that Staman ever engaged in or threatened to engage in conduct that would
violate the Fourth Amendment. Rather, defendant voluntarily reached across her threshold
to take back her identification after it was offered to her. There was no indication presented
in the lower court proceedings that defendant was improperly coerced into leaving the
sanctity of her home on the basis of some show of authority or threat that removed the
element of choice. The majority disagrees, see note 11 of the majority opinion, but it fails
to cite any part of the record in support of its position.



                                              18
                        IV. APPLICATION OF NEW YORK v HARRIS

           But even if the “hot pursuit” exception does not apply, defendant still would not be

entitled to suppression of the evidence. Defendant is denied the relief she seeks by the

United States Supreme Court’s opinion in New York v Harris,61 a case referred to by the

majority in a single footnote. The majority remands the case to the trial court but does not

decide this issue, noting that neither the trial court nor the Court of Appeals addressed the

application of the exclusionary rule. Because the facts of the case have been sufficiently

developed such that we could apply the holding in Harris, I believe that we should do so

in the name of judicial efficiency.

           In Harris, the United States Supreme Court explained that “the rule in Payton was

designed to protect the physical integrity of the home; it was not intended to grant criminal

suspects . . . protection for statements made outside their premises where the police have

probable cause to arrest the suspect for committing a crime.”62 That is, “where the police

have probable cause to arrest a suspect, the exclusionary rule does not bar the State’s use

of a statement made by the defendant outside of his home, even though the statement is

taken after an arrest made in the home in violation of Payton,” as long as the statement is

not rendered inadmissible on some other grounds, e.g., coercion.63 It seems clear, then,

that because Officer Staman had probable cause to arrest defendant for failure to report an

accident causing damage to fixtures and for operating a motor vehicle under the influence


61
     See Harris, 495 US at 17.
62
     Id.
63
     Id. at 20-21.



                                                19
of intoxicating liquor, defendant’s statements in Officer Staman’s police cruiser—made

after waiving her Miranda rights—would be admissible even if the arrest inside

defendant’s home violated the rule in Payton.64 I see no reason why the rule in Harris

would not extend to uphold the admissibility of defendant’s blood-alcohol-level tests as

well.

                                     V. CONCLUSION

         I would hold that there was no constitutional defect in the probable cause supporting

the arrest and no constitutional defect stemming from the location of the arrest. Even if a

constitutional error did occur when Officer Staman entered the home to complete the arrest,

the United States Supreme Court’s holding in Harris65 instructs that the exclusionary rule

would not serve to bar admission of defendant’s self-incriminating statements made in

Officer Staman’s police vehicle or to the blood-alcohol-level tests administered in this case.

For these reasons, I believe the lower courts ultimately reached the correct conclusion. I

would affirm defendant’s convictions.


                                                          Brian K. Zahra
                                                          Stephen J. Markman




64
     See id.
65
     See id.


                                              20